639 F.3d 1153 (2011)
Kristin M. PERRY; Sandra B. Stier; Paul T. Katami; Jeffrey J. Zarrillo, Plaintiffs-Appellees,
City and County of San Francisco, Intervenor-Plaintiff-Appellee,
v.
Edmund G. BROWN, Jr., in his official capacity as Governor of California; Kamala D. Harris, in her official capacity as Attorney General of California; Mark B. Horton, in his official capacity as Director of the California Department of Public Health & State Registrar of Vital Statistics; Linette Scott, in her official capacity as Deputy Director of Health Information & Strategic Planning for the California Department of Public Health; Patrick O'Connell, in his official capacity as Clerk-Recorder for the County of Alameda; Dean C. Logan, in his official capacity as Registrar-Recorder/County Clerk for the County of Los Angeles, Defendants, and
Dennis Hollingsworth; Gail J. Knight; Martin F. Gutierrez; Hak-Shing William Tam; Mark A. Jansson; Protect-marriage.com Yes On 8, A Project of California Renewal, as official proponents of Proposition 8, Intervenor-Defendants-Appellants.
No. 10-16696.
United States Court of Appeals, Ninth Circuit.
March 23, 2011.
David Boies, Rosanne C. Baxter, Esquire, Counsel, Boies, Schiller & Flexner LLP, Armonk, NY, Jeremy Michael Goldman, Esquire, Boies, Schiller & Flexner, LLP, Oakland, CA, Theodore J. Boutrous, Jr., Esquire, Christopher D. Dusseault, Theane Evangelis Kapur, Gibson Dunn & Crutcher, LLP, Los Angeles, CA, Ethan Douglas Dettmer, Esquire, Enrique Antonio Monagas, Sarah E. Piepmeier, Esquire, Gibson, Dunn & Crutcher LLP, San Francisco, CA, Theodore Olson, Matthew McGill, Amir C. Tayrani, Gibson Dunn & Crutcher, LLP, Washington, DC, Theodore H. Uno, Bois Schiller & Flexner LLP, Hollywood, FL, Joshua Irwin Schiller, Richard Jason Bettan, Boies Schiller & Flexner LLP, New York, NY, for Plaintiffs-Appellees.
Vince Chhabria, Esquire, Dennis J. Herrera, City, Office of The City Attorney, Ronald P. Flynn, Therese Stewart, Chief Deputy City, Christine Van Aken, Deputy City, Erin Bernstein, Deputy City, Mollie Mindes Lee, Deputy City, San Francisco City Attorney's Office, Danny Chou, San Francisco, CA, for Intervenor-Plaintiff-Appellee.
Tamar Pachter, Deputy Attorney General, Daniel Powell, Deputy Attorney General, California Department of Justice, San Francisco, CA, Kenneth C. Mennemeier, Jr., Mennemeier, Glassman & Stroud LLP, Sacramento, CA, Claude Franklin Kolm, Esquire, Oakland, CA, Judy W. Whitehurst, Principal Deputy County Counsel, Los Angeles, CA, for Defendants.
Jesse Panuccio, David Thompson, Charles J. Cooper, Nicole Jo Moss, Peter A. Patterson, Cooper & Kirk, PLLC, Washington, DC, Andrew P. Pugno, Law Offices of Andrew P. Pugno, Folsom, CA, James Andrew Campbell, Litigation Staff Counsel, Brian William Raum, Senior Counsel, Alliance Defense Fund, Scottsdale, AZ, Terry L. Thompson, Law Office of Terry L. Thompson, Alamo, CA, for Intervenor-Defendants-Appellants.
Before: REINHARDT, HAWKINS, and N.R. SMITH, Circuit Judges.


*1154 ORDER
Having considered all of the factors set forth in Nken v. Holder, ___ U.S. ___, 129 S. Ct. 1749, 1756, 173 L. Ed. 2d 550 (2009), and all of the facts and circumstances surrounding Plaintiffs' motion to vacate the stay pending appeal, as well as the standard for vacatur set forth in Southeast Alaska Conservation Council v. U.S. Army Corps of Engineers, 472 F.3d 1097, 1101 (9th Cir.2006), we deny Plaintiffs' motion at this time.